HANFORD, District Judge.
The statutes of the state of Washington, as construed by the supreme court of this state and by this *336court, give a right to damages for a wrongful act or negligence causing the death of a person not a minor, only when there is a surviving widow, or child or children, or widow and child or children, of the deceased to whom damages may be awarded. Noble v. City of Seattle, 19 Wash. 133, 52 Pac. 1013, 40 L. R. A. 822; Nesbitt v. Railway Co. (Wash.) 61 Pac. 141; Dueber v. Railway Co. (C. C.) 100 Fed. 424. And the argument in support of the demurrer in this case is that, as the Idaho statute has not been judicially construed by the supreme court of that state, the restricted interpretation should be given to it which has been given to the Washington statute in the decisions above cited. This argument would have great force if the statutes of the two states were identical. But they are not identical. Section 4828, Ballinger’s Ann. Codes & St., contains substantially the same provisions as the Idaho statute above quoted,,and other provisions not found in the Idaho statute. Section 4838, Ballinger’s Ann. Codes & St., relative to the same subject, also differs from any provision of the Idaho statutes; and the decisions above referred to show plainly that the courts in this state adopted a narrow definition of the words “heirs” and “personal representatives,” in order to so interpret the statutes that claims of equal merit would be established or defeated by the application of one, uniform rule. If the provisions of the Washington statutes, which are not found in the Idaho statutes, should be eliminated, the decisions referred to would cease to have any virtue as precedents, because the reasons upon which they are based would cease to be. The Idaho law appears to have been copied from the Code of California after the decision by the supreme court of California of the case of Taylor v. Railroad Co., 45 Cal. 323. This being so, the rules for the interpretation of statutes justify an inference that the legislature of Idaho intended to adopt the known judicial interpretation 6f the act as well as the test. Tucker v. Oxley, 5 Cranch, 34, 42, 3 L. Ed. 29; Pennock v. Dialogue, 2 Pet. 1, 18, 7 L. Ed. 327; Railroad Co. v. Moore, 121 U. S. 558, 572, 7 Sup. Ct. 1334, 30 L. Ed. 1022; Warner v. Railway Co., 164 U. S. 418, 423, 17 Sup. Ct. 147, 41 L. Ed. 495; Willis v. Banking Co., 169 U. S. 295, 311, 18 Sup. Ct 347, 42 L. Ed. 752. The California statute, as construed by the supreme court of California, is sufficiently liberal to include as a beneficiary a parent who has suffered an actual pecuniary loss by the death of a son, caused by the wrongful act or neglect of another person; and a mother who is the sole heir of the decedent, and entitled to damages for his death, may sue in her own name. 8 Am. & Eng. Enc. Law (2d Ed.) 891; Munro v. Reclamation Co., 84 Cal. 515, 24 Pac. 303. It is my opinion that this plaintiff has the same rights under the laws of Idaho. Demurrer overruled.